Citation Nr: 0311435	
Decision Date: 06/04/03    Archive Date: 06/10/03	

DOCKET NO.  01-03 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits calculated in the amount of 
$15,255.



REPRESENTATION

Appellant represented by:	Puerto Rico Advocate Veterans 
Office



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 decision of the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico that denied the benefit sought on appeal.  The 
veteran, who had active service from January 1952 to October 
1953, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

In this case, the record reflects no reference to the VCAA 
despite the length of time between the date of enactment of 
the VCAA and transfer of the claims folder to the Board.  For 
example, there is no letter to the veteran informing him of 
the provisions of the VCAA, including the evidence needed to 
substantiate his claim for a waiver of recovery of the 
overpayment in question, nor were the provisions of the VCAA 
included in the Statement of the Case.  In order to ensure 
due process this matter must be addressed prior to appellate 
review. 

The Board also observes that the veteran submitted evidence 
that has not been considered by the COWC.  In this regard, 
the veteran submitted records pertaining to bankruptcy 
proceedings and a VA Form 21-4192 (Request for Employment 
Information in Connection with Claim for Disability 
Benefits).  Indeed, the veteran submitted the bankruptcy 
material on two occasions, yet the Statement of the Case 
makes no reference to the evidence submitted by the veteran.  
While the Board acknowledges that it is not clear whether 
either item of evidence would have any bearing on the 
veteran's claim, the evidence must be acknowledged and 
considered, and 38 U.S.C.A. § 7105(d)(1)(A) requires that a 
Statement of the Case include a summary of the evidence in 
the case pertinent to the issue or issues which disagreement 
has been expressed.  Since the veteran submitted this 
evidence on two occasions, the Board believes that this 
should have been included in the Statement of the Case.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the veteran's claim under the VCAA 
and undertake any additional development 
deemed necessary to satisfy the notice 
and assistance provisions of the VCAA.  
This should include notifying the veteran 
of the provisions of the VCAA, including 
the division of responsibilities between 
the VA and the veteran in obtaining 
evidence. 

2.  The RO should consider the VA Form 
21-4128 received in June 2000 and the 
bankruptcy court material submitted by 
the veteran prior to the issuance of the 
Statement of the Case.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case that 
explains the effect, if any, this 
evidence has on the veteran's claim.  The 
veteran and his representative should be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified. 



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



